Case 2:18-cv-01277-GMN-GWF Document 11 Filed 10/09/18 Page 1 of 2
Case 2:18-cv-01277-GMN-GWF Document 11 Filed 10/09/18 Page 2 of 2




The parties' stipulation to reschedule the early neutral evaluation is GRANTED. The
court is not available, however, on the dates proposed by the parties. The court
therefore will reset the early neutral evaluation for the next available date, which is
Thursday, December 27, 2018. Plaintiff must report to Magistrate Judge Hoffman's
chambers at 8:30 a.m. Defendant must report to Magistrate Judge Hoffman's
chambers at 9:00 a.m. Early neutral evaluation briefs are due by 4:00 p.m. on
December 20, 2018. All other provisions of the court's original scheduling order (ECF
No. 9) remain in effect. IT IS SO ORDERED.

                                                         MAGISTRATE JUDGE
                                               October 11, 2018
